This is a suit for damages brought by defendant in error against plaintiff in error, A. Hicks, and Howard Hicks and involves the consideration paid by defendant in error to plaintiff in error for an oil and gas lease on, and one-half the mineral interest in, a certain tract of land in Wood county, Tex. Defendant in error alleged that plaintiff in error, A. Hicks, and Howard Hicks, on the date and since the execution of the oil and gas lease and mineral deed, had no title to the land covered by same and that they were liable to defendant in error on their warranty of title for the amount of the purchase price paid by it. Plaintiff in error, A. Hicks, interposed a general demurrer and general denial and answered specially to the effect that defendant in error and its agent represented to plaintiff in error that he, plaintiff in error, owned the land involved herein and furnished plaintiff in error with field notes covering same; that the agent of defendant in error, one Cooper, informed plaintiff in error that he (Cooper) had made an investigation which disclosed that plaintiff in error owned the land; and that under these circumstances plaintiff in error signed the oil and gas lease and the mineral deed covering said land. Trial was to the court without a jury, which resulted in judgment for defendant in error against A. Hicks only, for damages in an amount equal to the consideration paid by it for the oil and gas lease and the mineral deed. Plaintiff in error has appealed to this court.
Plaintiff in error advances three propositions which are abstract in their nature and are not supported by any reference to either the transcript or the statement of facts. These propositions do not in anywise conform to rule 31 for Courts of Civil Appeals and will not be considered by us. Goodwin v. Hedrick (Tex. Civ. App.) 7 S.W.2d 596, writ denied; Holsomback v. Taylor (Tex. Civ. App.) *Page 1109
61 S.W.2d 544; 3 Tex.Jur., §§ 614, 620; Rule 31 for Courts of Civil Appeals.
We have examined the record for fundamental error, and, finding none, the judgment of the lower court is in all things affirmed.